Reargument of an appeal from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered May 7, 1981, which was determined by order of this court dated June 18, 1984 (People v Taylor, 102 AD2d 877). By order dated September 11,1984, this court granted the motion of the People for reargument to the extent that the parties were directed to serve and file briefs on the issue of the propriety of the denial by the Trial Justice of the defendant’s motion for leave to proceed pro se.
Upon reargument, the original determination is adhered to. Mangano, J. P., Bracken, O’Connor and Niehoff, JJ., concur.